MEMORANDUM**
Alexis R. Bell, a California state prisoner at the time he filed his complaint, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies as required by 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291.
We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
Because Bell conceded that he did not pursue his grievance with respect to his claim for damages to the final level of the administrative process, the district court properly dismissed his action for failure to exhaust administrative remedies. See Booth v. Churner, 532 U.S. 731, 739-41, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.